Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s election of Group I and the gene biomarker species: IL-6, CRP, and SAA, with traverse, filed 9/02/22, is acknowledged. 

Applicant argues a lack of search burden.  In particular, applicant argues that a search of Group I would provide art relevant to Group II.

Applicant was offered the opportunity to admit for the record that the invention of Group II is an obvious variant of Group I.  Applicant has not provided such an admission.  It remains the examiner’s position that the invention of Group II recites numerous limitations not found in the invention of Group I that would require additional search and consideration.

The requirement is still deemed proper and is therefore made FINAL.

Claims 39, 40, and 42-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species or inventions.

Claims 33-38 and 41 are under examination. 

2.   The specification is objected to:
A) Random words are improperly capitalized throughout the specification, e.g., “Leptin” and “Resistin” at page 4, “Calprotectin” throughout the specification, etc.  This list is not exhaustive.

Correction is required”.

3.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.   Claims 33-38 and 41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
	A) In Claim 33, it is unclear what is meant by the term “gene biomarker”.  The term is not found in the specification.  The term “biomarker” is disclosed as encompassing both protein and nucleic acid products, e.g., at page 13.  Further regarding the claim, it simply recites “calculating a JIA disease activity score” with no limitation as to how the score is calculated.  Such renders the claim vague and indefinite.  Also note that regardless of the score that is determined, said score “indicates a need for a therapy or a change in therapy”, a limitation that is clearly non-sensical.  Further, there is no apostrophe needed in “NSAIDs”.  Finally, it is unclear if the therapy of the claims comprises:
one of DMARDs, biologic DMARDs, non-steroidal anti-inflammatory drugs (NSAID's) (sic), corticosteroids; and administering bariatric surgical intervention, or
one of DMARDs, biologic DMARDs, non-steroidal anti-inflammatory drugs (NSAID's) (sic), and corticosteroids; followed by administering bariatric surgical intervention (i.e., drug plus surgery).
B) In Claim 35, various “clinical assessment” systems are disclosed, but absent cutoff values for each particular system the claim is considered to be vague and indefinite.

Accordingly, the metes and bounds of the claims cannot be determined.  

5.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.   Claims 33-38 and 41 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the specification provides insufficient evidence that the claimed method would function as claimed.

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

First note that, as set forth above, the claims, particularly Claim 33 fails to recite how the JIA disease activity scores are calculated.  Thus, the artisan is left to calculate the scores any way desired, indeed, even the intended outcome/use is unknown.  Such a method is clearly not enabled.  More specifically, however, the specification discloses at page 63:
“The biomarker profiles for the normal population and ACR inactive disease populations appear very similar. In contrast, individual biomarkers, such as SAA, CRP, IL-6, and MMP-3, were elevated in the active disease group and unaffected normal relative to active disease…”.

	Such comprises a clear admission that the diagnosis portion of the claims cannot function to determine a subject in need of therapy from a subject who is not.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

	In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, the quantity of experimentation necessary, the lack of sufficient guidance in the specification, and the unpredictability of the art, it would take undue trials and errors to practice (use) the claimed invention.

7.   33-38 and 41 are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) The “…gene biomarkers…” of Claim 33.

In the amendment to the claims of 8/10/20 applicant offered no support for this new limitation.  A word search of the specification reveals that the term is not found therein.

8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.   Claims 33-38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2011/0137851 in view of Ravelli and Martini (2007).

	The ‘851 application teaches a method of measuring inflammatory disease activity in a subject by measuring the levels of biomarkers in a sample of serum from a subject [paragraph 0151].  A sample may include an aliquot of body fluid [paragraph 0132].  The disease activity to be measured may include JIA [paragraph 0105].  The reference teaches measurement of a set of markers including IL-6, CRP and SAA [paragraph 0019].  The levels of biomarkers are measured and compared to constituent levels of the biomarkers in samples (control levels) [paragraphs 0103, 0167].  The measurement of bot protein and nucleic acid biomarkers is disclosed [paragraphs 197-198] "Measuring" or "measurement" refers to determining the presence, absence, quantity, amount, or effective amount of a substance in a clinical or subject-derived sample, including the concentration levels of such substances [paragraph 0126].  The reference teaches that a clinical assessment can be predicted by the analysis of the biomarkers [paragraph 0107].  The clinical assessment may comprise utilization of physician global assessment, patient global assessment, swollen joint count, and/or ESR [paragraph 0107]. Measurement of blood-based biomarkers may also be utilized to monitor effectiveness of therapeutic regimens [paragraphs 0139, 0188, 0194].


	The reference differs from the claimed invention only in that it does not teach the JIA subtypes of Claim 34 or treatment (therapy for) JIA.

Ravelli and Martini teach the JIA subtypes of Claim 34 (Table 1) and common treatments for JIA, said treatments including NSAIDS, corticosteroids, DMARDS (e.g., methotrexate), and biologic DMARDS (e.g., etanercept or adalimumab) (see particularly, Management).  The reference further teaches the severity of JIA, which can be crippling to life-threatening (see particularly, pages 768-771).

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to include a treatment by the methods of Ravelli and Martini to the JIA diagnosis method of the ‘851 application given the possible severity of disease which can be crippling to life-threatening.  Claim 36 is included in the rejection because “adjusting” (scoring/grading) disease activity comprises no more than routine optimization that was well within the purview of the ordinarily skilled artisan at the time of the invention.  Claim 37 is included in the rejection because the monitoring of disease and treating when severity required comprises no more that sound scientific sense.  Claim 41 is included in the rejection because determining the efficacy of treatment, again, comprises no more than routine optimization that was well within the purview of the ordinarily skilled artisan at the time of the invention.  

10.  35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.  Claims 33-38 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  Based upon consideration of the relevant factors, the instant claims are considered to encompass claims directed to a law of nature, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance the claimed method is found to be drawn to one of the four statutory categories of inventions, a process.

Under Step 2A, prong 1, however, the claims have been determined to recite a law of nature, i.e., the notion that the levels of biomarkers IL-6, CRP, and SAA are elevated in JIA patients.

Under Step 2A, prong 2, the claims have been determined to not recite additional elements that integrate the judicial exception into a practical application, i.e., the claims do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Under final Step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception encompassed by the method of the instant claims, i.e., the claims do not recite elements beyond the well-understood, routine, or conventional activities of determining biomarker levels and administering routine JIA therapies.

The Courts have made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply observe and restate a law of nature while adding the words "apply it" (or generic “and treat”).  As set forth in the decision:
“[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself,” further,
“[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”

More recently, in Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015) the court simplified the process of applying Mayo.  The court held that the first test is simply the determination of whether or not the claims are directed to or encompass a patent-ineligible concept.  In the instant case the answer is clearly yes.  The court then held:
“For process claims that encompass a natural phenomenon (sic), the process steps are the additional features that must be new and useful”. 
  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

12.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit: www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.  Claims 33-38 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,718,765 in view of Ravelli and Martini.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass the same method of diagnosis of JIA.  As set forth above, Ravelli and Martini make obvious the treatment of JIA for the reasons set forth above.  Claims 36, 37, and 41 are included in the rejection as being obvious for the reasons set forth above.

14.  No claim is allowed.

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 11/16/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644